NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2452-16T4

TRENK, DIPASQUALE, DELLA
FERA & SODONO, PC,

                   Plaintiff-Respondent,

v.

INDUSTRIAL URBAN CORP.,
ANTHONY FRISINA, LORI
FRISINA, 35 SEVILLE DRIVE, LLC,
INDUSTRIAL CONCRETE
CONSTRUCTION OF N.J., INC.,
and ARROW POWER BOATS,

          Defendants-Appellants.
_____________________________________

                   Argued September 12, 2018 – Decided November 19, 2018

                   Before Judges Yannotti, Gilson, and Natali.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-1657-15.

                   William Goldberg argued the cause for appellants.

                   Henry M. Karwowski argued the cause for pro se
                   respondent.
             McElroy, Deutsch, Mulvaney & Carpenter, LLP,
             attorney for respondent as to the counterclaim only
             (William F. O'Connor, Jr., of counsel and on the
             brief).

PER CURIAM

        Defendants Industrial Urban Corporation (Industrial Urban), Anthony

Frisina, Lori Frisina, 35 Seville Drive, LLC (Seville), Industrial Concrete

Construction of NJ, Inc. (Industrial Concrete), and Arrow Power Boats

(Arrow) appeal from a January 4, 2017 Law Division order awarding legal fees

and interest to plaintiff law firm Trenk, DiPasquale, Della Fera & Sodono,

P.C. (Trenk).     Defendants also challenge the court's dismissal of their

counterclaim for breach of contract.

        After a thorough review of the record, we affirm the court's order

granting Trenk summary judgment on its claim for unpaid legal fees and

dismissing defendants' counterclaim. However, we reverse the order to the

extent it allowed Trenk attorney's fees for prosecuting the collection action and

awarding it 18% interest on the outstanding invoices and remand for further

proceedings for the trial court to determine a "fair and reasonable" interest

rate.




                                                                        A-2452-16T4
                                       2
                                       I.

      Defendants retained Trenk to represent them in four lawsuits filed by

Valley National Bank (Valley) to recover over $2 million related to their

default on various revolving lines of credit ("Valley National litigation").1 The

Valley National litigation also included claims against Industrial Concrete,

Seville, and Anthony and Lori Frisina for breaches of commercial notes and

personal guarantees.   In addition, Valley sought to foreclose on Industrial

Concrete's and Seville's real and personal property and requested damages

from Industrial Urban, Industrial Concrete and Arrow for alleged fraudulent

transfers.

      The retainer agreement provided that Trenk would jointly represent all

co-defendants and each defendant waived "any conflict associated with that

representation."   The retainer informed defendants of Trenk’s then-current

monthly billing rates and required each defendant "to review the invoices" and

contact Trenk within thirty days of receipt if any defendant "object[ed] to any


1
   Although the retainer agreement describes the engagement to include "a
workout of the general litigation matter captioned Valley National Bank v.
Industrial Concrete Construction of NJ, Inc., 35 Seville Drive, [LLC], Anthony
Frisina, Lori A. Frisina, Industrial Urban Corp., Arrow Power Boats, LLC and
John Does 1-10," defendants admitted in their answer that Trenk's retention
included three additional matters filed by Valley against defendants.


                                                                        A-2452-16T4
                                      3
invoice or portion thereof . . . ." Under the retainer agreement any "failure to

timely object to any invoice [or] any individual time entry . . . [was] . . .

deemed an acknowledgment of the reasonableness and acceptance of the legal

services provided . . . .” If any invoice was more than thirty days overdue,

Trenk "reserve[d] the right to assess interest at the rate of 1.5 percent per

month on the unpaid balance." Finally, defendants agreed that if Trenk was

forced to institute an action to collect its unpaid fees, Trenk was "entitled to

recover reasonable legal fees and expenses incurred in [that] action."

      Dissatisfied with the progress of Trenk’s negotiations with Valley to

compromise their debt and settle the litigation, defendants informed Trenk that

they wanted to consider filing for reorganization under Chapter 11 of the

United States Bankruptcy Code, an option Trenk allegedly advised was

available to them at the inception of the engagement. Ultimately, defendants

conferred with different counsel and resolved the Valley National litigation

without Trenk's assistance.

      At the conclusion of the litigation, defendants owed Trenk nearly

$100,000 in outstanding legal fees and costs.      Despite Trenk's attempts to

resolve the dispute through fee arbitration, the outstanding invoices remain ed

unpaid.


                                                                         A-2452-16T4
                                      4
      As a result, on March 10, 2015, Trenk filed a complaint seeking to

recover its unpaid fees and costs.         Defendants filed an answer and a

counterclaim alleging legal malpractice and gross negligence.

      In their counterclaim, defendants claimed that they relied "upon

[Trenk's] representations regarding [its] expertise in [b]ankruptcy law, and

[Trenk's] specific representations regarding the course of action that [p]laintiff

chose to pursue . . . .” Those representations included Trenk's advice after a

review of Lori and Anthony Frisina's finances, that it would attempt to settle

favorably the Valley National litigation by threatening reorganization under

Chapter 11 of the United States Bankruptcy Code and if "negotiations with

Valley . . . did not succeed, [Trenk] would, in fact, file such a petition . . . ."

According to defendants, they suffered damages as a result of Trenk's failure

"to exercise the skill, prudence, and diligence exercised by other specialists of

ordinary skill and capacity specializing in the same field . . . [and] committed

professional malpractice . . . ."

      To support their counterclaim, defendants filed an Affidavit of Merit

(AOM) prepared by Andrew M. Epstein, Esq., (Epstein) pursuant to N.J.S.A.

2A:53A-27. Believing Epstein's AOM was deficient as he admittedly did not

practice in the field of bankruptcy law, Trenk requested a conference in


                                                                          A-2452-16T4
                                       5
accordance with Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144

(2003). Although the conference was not transcribed, the record establishes

that the court agreed with Trenk, and directed defendants to submit a revised

AOM from an attorney experienced in bankruptcy law.

      Rather than submitting a new, compliant AOM, defendants instead

continued to maintain that Epstein's affidavit complied with the AOM statute.

Accordingly, Trenk filed a motion to dismiss defendants' counterclaim

pursuant to Rule 4:6-2(e), which the court granted in a February 19, 2016

order and accompanying written opinion.2 The court explained that because

defendants alleged Trenk deviated from the standard of care applicable to

bankruptcy attorneys, the AOM must be provided by someone with a

"thorough familiarity of Chapters 7, 11, and 13 of the [Bankruptcy] Code,

something that it is conceded . . . Mr. Epstein lacks."

      The court also granted defendants' motion to amend their complaint to

include a count for breach of contract and an affirmative defense of excessive



2
  Defendants' notice of appeal did not list the February 19, 2016 order. Thus,
any challenge to that order is not before us. See R. 2:5-1(f)(3)(A); Campagna
ex rel. Greco v. Am. Cyanamid Co., 337 N.J. Super. 530, 550 (App. Div.
2001) (refusing to consider an order not listed in the notice of appeal).



                                                                      A-2452-16T4
                                       6
fees. Trenk subsequently moved to dismiss defendants' amended counterclaim

and for summary judgment with respect to its breach of contract claim.

      After hearing oral arguments, the court dismissed defendants' amended

counterclaim and granted Trenk's motion for summary judgment. With respect

to the amended counterclaim, the court explained:

            Here, even assuming the contract included a promise
            to institute bankruptcy proceedings, which I find it
            didn't, defendants stumble when proving that [Trenk
            breached] any obligation owed to them. To prove that
            [Trenk] failed to perform its obligations under the
            contract for the same reasons stated in this [c]ourt's
            February 19th, 2016 opinion, defendants must prove a
            deviation from the applicable professional standard of
            care applicable to practitioners in the field of
            bankruptcy.

            And I . . . remember very clearly oral argument on the
            prior motion that . . . [defendants' counsel] candidly
            told me he was unable to secure an affidavit of merit
            from a bankruptcy attorney because there was no clear
            indication they would even qualify for Chapter 11
            protection. So, for that reason, without an expert to
            say . . . that [Trenk] did not pursue vigorously any
            options that were available to [defendants] because the
            [Frisinas] were leaning towards wanting to do a
            Chapter 11 or that they were becoming frustrated
            because things were not moving along very quickly,
            you would have to have an expert to opine that they
            did not do what similar practitioners would have done
            under the circumstances.

            An [AOM], therefore, is required and an expert report
            because . . . defendants' amended claim relies on the

                                                                         A-2452-16T4
                                     7
            same underlying factual allegations as defendants'
            dismissed malpractice claim.     Defendants cannot
            simply retitle their malpractice claim a breach of
            contract claim to circumvent the requirement for an
            [AOM] . . . .

      Trenk sought final judgment in the amount of $196,607.39, which was

comprised of $94,041.15 in unpaid legal fees, $41,495.44 in interest on the

unpaid legal fees, and $61,070.80 for the fees incurred in Trenk's collection

efforts. Defendants filed an objection on October 14, 2016, claiming that legal

fees were not "incurred" by Trenk in its pro se collection action and an 18%

interest rate for unpaid legal fees was unconscionable.       Three days later,

defendants filed a supplemental letter claiming that, as against Industrial

Urban, entry of a judgment for legal fees and interest would be "a mockery of

the Rules of Professional Conduct" because Trenk performed "no legal

services" on Industrial Urban's behalf.

      After considering the submissions of the parties, on January 4, 2017, the

court entered judgment against defendants in the amount of $184,136.39. The

court reduced Trenk's request by approximately $12,000 and noted in the order

that it made the deduction because it was unclear from certain entries in

counsel's certification if Trenk was operating as the plaintiff in its collection

efforts or as the defendant in the counterclaim.


                                                                        A-2452-16T4
                                          8
                                        II.

      Defendants raise nine points on appeal.           We address defendants'

arguments in the following manner and order.          In Section III, we discuss

defendants' claims that an AOM was unnecessary to prosecute the amended

counterclaim and that, to the extent an AOM was required, the Epstein

affidavit satisfied the statute. In Section IV, we address defendants' argument

that the court improperly granted Trenk summary judgment as genuine and

material factual questions existed regarding the reasonableness of Trenk's fees

and the scope of its representation of Industrial Urban. We assess defendants'

position that an interest rate of 18% per year is unreasonable and void as

against public policy in Section V. In Section VI, we address defendants' point

that Trenk is not entitled to legal fees incurred in connection with its collection

efforts.   We discuss defendants’ contention that certain provisions of the

retainer agreement are unenforceable as against public policy in Section VII.

Finally, in Section VIII, we resolve defendants' claims that the retainer

agreement is contrary to the doctrine of good faith and fair dealing, and

contrary to the Rules of Professional Conduct (RPC).




                                                                          A-2452-16T4
                                       9
                                     III.

      We reject defendants' argument that an AOM was not required to

prosecute their amended counterclaim.       We also disagree with defendants'

claim that the Epstein affidavit complied with the AOM statute.

      We review de novo a motion judge's order dismissing a complaint under

Rule 4:6-2(e), applying the same standard as the motion judge. See Stop &

Shop Supermarket Co. v. Cty. of Bergen, 450 N.J. Super. 286, 290 (App. Div.

2017).   That standard requires us to examine the challenged pleadings to

determine "whether a cause of action is 'suggested' by the facts." Teamsters

Local 97 v. State, 434 N.J. Super. 393, 412 (App. Div. 2014) (quoting Printing

Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989)).

      The AOM statute provides:

            In any action for damages for personal injuries,
            wrongful death or property damage resulting from an
            alleged act of malpractice or negligence by a licensed
            person in his profession or occupation, the plaintiff
            shall . . . provide each defendant with an affidavit of
            an appropriate licensed person that there exists a
            reasonable probability that the care, skill or
            knowledge exercised or exhibited in the treatment,
            practice or work that is the subject of the complaint,
            fell outside acceptable professional or occupational
            standards or treatment practices
                   ....
            [T]he person executing the affidavit shall . . . have
            particular expertise in the general area or specialty

                                                                      A-2452-16T4
                                    10
            involved in the action, as evidenced by board
            certification or by devotion of the person's practice
            substantially to the general area or specialty involved
            in the action for a period of at least five years.

            [N.J.S.A. 2A:53A-27.]

      Failure to comply with the AOM statute constitutes a failure to state "a

cause of action." N.J.S.A. 2A:53A-29. In determining whether the AOM

statute applies, "[i]t is not the label placed on the action that is pivotal but the

nature of the legal inquiry" and "when presented with a tort or contract claim

asserted against" a specified professional, "rather than focusing on whether the

claim is denominated as tort or contract, . . . courts should determine if the

claim's underlying factual allegations require proof of a deviation from the

professional standard of care applicable to that specific profession." Couri v.

Gardner, 173 N.J. 328, 340 (2002).

      “If such proof is required, an affidavit of merit shall be mandatory for

that claim, unless either the statutory, N.J.S.A. 2A:53A–28, or common

knowledge exceptions apply.” Id. at 341. Although the statute refers to “the

plaintiff,” a counterclaimant is considered to be a plaintiff for purposes of the

AOM statute. Charles A. Manganaro Consulting Eng'rs, Inc. v. Carneys Point

Twp. Sewerage Auth., 344 N.J. Super. 343, 348 (App. Div. 2001); see also

Levinson v. D'Alfonso & Stein, 320 N.J. Super. 312, 318 (App. Div. 1999)

                                                                           A-2452-16T4
                                       11
("Courts should not countenance an attempt to dilute the Affidavit of Merit

statute by giving effect to a mere change in nomenclature.").

      As the trial court correctly concluded, "the allegations in the

counterclaim do not allege that [Trenk] simply failed to fulfill a general duty

that applies to all attorneys” but rather “explicitly states that [Trenk] breached

the standard of care applicable to practitioners in the field of bankruptcy."

Further, we note that the retainer agreement makes no mention that Trenk

would file a bankruptcy petition. Thus, we agree with the trial court that the

failure to file for bankruptcy was not a clear breach of a contractual provision.

Rather, defendant's counterclaim required an expert assessment of bankruptcy

law to establish whether, and if so when, Trenk could have, and should have,

filed for protection under the Bankruptcy Code.

      Defendants’ reliance on Couri and Levinson is misplaced. In Couri,

plaintiff retained defendant, a psychiatrist, to serve as an expert witness in his

matrimonial action.    173 N.J. at 330.    The parties did not have a written

retainer agreement. Id. at 331. The expert distributed a copy of his report to

plaintiff's wife without first obtaining plaintiff's consent or showing him the

report. Id. at 330-32. The Supreme Court held that the AOM statute did not

apply to plaintiff’s claim because proof of "a deviation from prevailing


                                                                         A-2452-16T4
                                      12
professional standards of practice . . . [was] not essential to the establishment

of plaintiff's right to recover based on breach of contract.” Id. at 342. Rather,

the court characterized it as a contract dispute where defendant "acted

improperly as an expert witness by disseminating the report to others without

the knowledge or consent of plaintiff." Ibid.

      Similarly, in Levinson, the plaintiff hired the defendant law firms and

attorneys pursuant to a retainer agreement that "authorized [the defendants] to

effect a settlement or compromise" as to plaintiff's personal injury claims,

"subject to [the plaintiff's] approval . . . ." Levinson, 320 N.J. Super. at 319.

When the defendants settled the claims without first obtaining the plaintiff's

consent, the plaintiff filed suit alleging breach of contract. Id. at 315, 317.

We held that the plaintiff's claim was a "classic contract claim against an

agent," which fell outside the purview of the AOM statute. Id. at 317-18.

       Unlike in Couri and Levinson, defendants' breach of contract claim

was not based on a clear breach of the terms or conditions of a retainer

agreement, but was based on proof of a deviation from the professional

standard of care of an attorney in the field of bankruptcy.          Indeed, by

incorporating the factual allegations asserted in their dismissed malpractice

and gross negligence counterclaims, defendants alleged Trenk's breach of


                                                                         A-2452-16T4
                                      13
contract was caused by its failure "to exercise the skill, prudence and

diligence exercised by other specialists of ordinary skill and capacity

specializing in the" field of bankruptcy law.

      Having determined that an AOM was required, we next consider whether

the Epstein affidavit satisfied the AOM statute. The trial court framed the

issue as "whether the AOM affiant must practice in the same specialty as the

defendant,” which the court determined "must be decided on a case-by-case

basis."

      The trial court's interpretation of the AOM statute is supported by its

plain language. The AOM statute requires the affiant to be "an appropriate

licensed person" who has "particular expertise in the general area or specialty

involved in the action, as evidenced by board certification or by devotion of

the person's practice substantially to the general area or specialty involved in

the action for a period of at least five years." N.J.S.A. 2A:53A-27. It was

undisputed that Epstein had no such experience.

      We conclude that Epstein's lack of expertise in bankruptcy law rendered

him an ineligible affiant. We acknowledge circumstances where professionals

who practice in different fields have overlapping expertise in a particular

practice area sufficient to satisfy the AOM statute's requirements. See, e.g.,


                                                                       A-2452-16T4
                                     14
Meehan v. Antonellis, 226 N.J. 216, 238-39 (2016) (permitting a dentist's

affidavit to support allegations that an orthodontist negligently treated the

plaintiff's sleep apnea because "treatment of sleep apnea is not exclusive to a

single dental specialty or subspecialty" and the dentist had "particular

expertise in the diagnosis and treatment of sleep apnea"). However, when a

complaint alleges a professional failed to conform to a standard of care

applicable only to professionals with expertise in a particular practice area, the

AOM statute is clear that the affiant must have that particular expertise.

Because the amended counterclaim in this case bases its breach of contract

allegations upon standards involving bankruptcy law, an area in which Epstein

conceded he lacked experience, the Epstein AOM failed to satisfy the

requirements of N.J.S.A. 2A:53A-27.

                                       IV.

      We reject defendants' arguments that genuine and material factual

questions existed in the summary judgment record as to the reasonableness of

Trenk's fees. We also disagree that material factual issues existed as to the

terms and scope of Trenk's representation of Industrial Urban.

      In ruling on a summary judgment motion, a trial court must "consider

whether the competent evidential materials presented, when viewed in the light


                                                                         A-2452-16T4
                                      15
most favorable to the non-moving party, are sufficient to permit a rational

factfinder to resolve the alleged disputed issue in favor of the non-moving

party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). An

appellate court reviews a grant of summary judgment de novo, using the same

standard as the trial court. Turner v. Wong, 363 N.J. Super. 186, 198-99 (App.

Div. 2003). Thus, we must determine whether a genuine issue of material fact

is present and, if not, evaluate whether the trial court's ruling on the law was

correct. See Prudential Prop. & Cas. Ins. Co. v. Boylan, 307 N.J. Super. 162,

167-69 (App. Div. 1998).

      "[A] non-moving party cannot defeat a motion for summary judgment

merely by pointing to any fact in dispute." Brill, 142 N.J. at 529. "[A] court

should deny a summary judgment motion only where the party opposing the

motion has come forward with evidence that creates a 'genuine issue as to any

material fact challenged.'" Ibid. (quoting R. 4:46-2). "[I]f the opposing party"

shows disputes concerning "only facts which are immaterial . . . he will not be

heard to complain if the court grants summary judgment . . . ." Ibid. (quoting

Judson v. Peoples Bank & Tr. Co., 17 N.J. 67, 75 (1954)).




                                                                       A-2452-16T4
                                     16
      With respect to the reasonableness of Trenk's fees, we agree with the

trial court that "defendants […] failed to bring forth any competent evidence

tending to show that the fees were unreasonable." As the trial court explained:

            The hourly fees listed in the retainer agreement on
            their face are not [un]reasonable and defendants have
            not produced any competent evidence to raise a
            genuine issue of fact tending to show otherwise. In
            that regard, . . . defendants could have but did not
            retain[] the services of a bankruptcy attorney to review
            the bills and opine whether the charges were in line
            with the fees charged by similar practitioners for
            similar services.

            Anthony [Frisina]'s self-serving and sweeping
            certification that he thought the bills were high, fails
            to establish that the bills were unreasonable. So
            without more, . . . defendants cannot survive summary
            judgment.

      Courts have the inherent power to review the reasonableness and

propriety of an attorney's fee, even in the presence of an agreement between

the attorney and client, and to adjust the fee in any matter before the court.

Rosenberg v. Rosenberg, 286 N.J. Super. 58, 69 (App. Div. 1995).               An

attorney's bill for services must be reasonable both as to the hourly rate and as

to the services performed. Gruhin & Gruhin, P.A. v. Brown, 338 N.J. Super.

276, 280 (App. Div. 2001).




                                                                        A-2452-16T4
                                     17
      The agreement between attorney and client "ordinarily controls unless it

is overreaching or is violative of basic principles of fair dealing or the services

performed were not reasonable or necessary." Id. at 281. Accordingly, the

court should ordinarily defer to the agreement and the fee charged thereunder

"if it appears . . . that they meet a prima facie test of fairness and

reasonableness, the client utterly fails to come forward with anything of

substance to rebut that prima facie showing, and no expert is produced to

challenge the bill rendered as unreasonable." Ibid. (citing Cohen v. Radio-

Electronics Officers Union, 146 N.J. 140, 156 (1996)).

      Our review of the record reveals Trenk submitted its billing statements,

which detailed the amount billed and described the work it performed for

defendants. Defendants did not challenge any specific entry made in any of

the statements. The rates per hour for partners, associates, and support staff

were all included in the retainer agreement. In response, and as the court

correctly noted, defendants failed to produce any evidence, consistent with

Rule 4:46-2, which created a genuine and material factual issue supporting

their claim that Trenk's fees were unreasonably high or that the amount

charged deviated from common standards. As such, the judge properly granted

summary judgment.


                                                                          A-2452-16T4
                                      18
      Defendant Industrial Urban argues that it should not be responsible for

Trenk's legal fees because: 1) the retainer agreement did not state that each

defendant would be jointly responsible for Trenk's work on behalf of the other

co-defendants; 2) it was not a signatory or guarantor on the note that was the

subject of the Valley National litigation; 3) Trenk failed to clearly delineate

each party's financial responsibility in the retainer agreement; and 4) only a

small fraction of the time entries reveal work done specifically on Industrial

Urban's behalf. We disagree.

      Industrial Urban's position is belied by the terms of the retainer

agreement.   As the trial court correctly concluded, the retainer agreement

sufficiently "advised defendants of the scope of the representation and

informed them they would be waiving any conflict associated with the joint

representation."   In this regard, the retainer, which Industrial Urban's

President, Nicole Frisina, signed, specifically states that Trenk was retained to

represent "Industrial Concrete Construction of NJ, Inc., 35 Seville Drive,

[LLC], Lori A. Frisina, Industrial Urban Corp. and Arrow Power Boats . . . ."

Further, Industrial Urban's President, along with the other defendants, saw

copies of the bills and paid them for months without dispute.




                                                                        A-2452-16T4
                                     19
      Finally, Industrial Urban, despite not being a signatory to the note or

guaranty, faced significant liability in the Valley National litigation based on

the fraudulent transfer claims, which were tied directly to Valley’s claim

against Industrial Concrete for breach of a secured transaction. Valley sought

to foreclose upon all of Industrial Concrete's personal property, including its

equipment. Valley alleged that from the date Industrial Concrete executed the

note and obtained the line of credit, Industrial Concrete began fraudulently

transferring its cash and other assets, including its equipment, to Industrial

Urban and other defendants. Thus, Industrial Urban received the benefit of

Trenk's work on the behalf of co-defendants, a fact that is not changed simply

because in certain circumstances Trenk itemized its bills to reflect those

instances where it provided specific legal services to Industrial Urban.

                                     V.

      Next, defendants contend that an interest rate of 18% is unreasonable

and void as against public policy. They request that in the event we uphold the

fee award, any interest rate should not exceed the standard allowable pre-

judgment rate. Although we acknowledge that the language of the retainer

agreement is unambiguous, it is not clear in the record before us whether




                                                                           A-2452-16T4
                                     20
Trenk should be permitted to charge defendants an interest rate for unpaid

invoices of 1.5% per month, or 18% per year.

      "Agreements between attorneys and clients concerning the client-lawyer

relationship generally are enforceable, provided the agreements satisfy both

the general requirements for contracts and the special requirements of

professional ethics." Cohen, 146 N.J. at 155-56 (citing Restatement of the

Law Governing Lawyers, § 29A, cmt. c (Proposed Final Draft No. 1 1996));

see Gruhin, 338 N.J. Super. at 281 (explaining that a retainer agreement

"ordinarily controls unless it is overreaching or is violative of basic principles

of fair dealing or the services performed were not reasonable or necessary").

Moreover, in order to fulfill his or her fiduciary obligations to a client, an

attorney "must explain at the outset the basis and rate of the fee." Cohen, 146

N.J. at 156.    The attorney also must advise the client of "the scope of

representation, and the implications of the agreement." Ibid.

      Although the RPC do not address the amount of interest that can be

charged on outstanding legal invoices, as to legal services, RPC 1.5(a) requires

that "a lawyer's fee . . . be reasonable." We see no principled reason why a

similar requirement should not be extended to interest charged on those fees.

See Ween v. Dow, 822 N.Y.S.2d 257, 262 (App. Div. 2006) ("Though interest


                                                                         A-2452-16T4
                                      21
is not part of the fee, but rather compensation for delay in payment of the fee,

the rate of interest should be subject to the same reasonableness requirement.

Furthermore, any interest charged must also comply with all applicable laws,

including usury laws.” (quotation omitted)); see also Matter of Giorgi, 635

N.Y.S.2d 899 (App. Div. 1995); see also Kutner v. Antonacci, 837 N.Y.S.2d

859, 863 (Dist. Ct. 2007) (finding an interest rate of 16% per year on unpaid

legal fees was not fair and reasonable "in light of the fact that [in New York,]

pre-judgment and post-judgment interest accrues at nine percent per year,

interest on bank accounts are half of that, and interest on home equity loans

and personal loans from financial institutions are generally below 16% per

year" (citation omitted)); but see Bryan L. Salamone, P.C. v. Russo, 15

N.Y.S.3d 344, 345-46 (App. Div. 2015) (concluding an 18% annual interest

rate in a retainer agreement is reasonable where the charges are based on a

contingency over which the debtor has control, such as defaulting on a

payment obligation that was contracted for, and where the agreement is not a

contract of adhesion).

      Because the court did not issue factual findings or legal conclusions in

accordance with Rule 1:7-4 related to defendants' challenge to the

reasonableness of the interest rate, we reverse that portion of the January 4,


                                                                       A-2452-16T4
                                     22
2017 order imposing $41,495.44 in interest and remand for a plenary hearing.

On remand, the court should consider the relevant factors under RPC 1.5(a) as

well as any other factor that may bear upon the reasonableness of an 18%

annual interest rate.   If the court determines that an 18% interest rate is

excessive, it should impose a reasonable rate under the doctrine of quantum

meruit. Cohen, 146 N.J. at 164.

                                     VI.

      Next, defendants argue that the trial court erred in granting attorney's

fees to Trenk for its pro se collection effort. We agree.

      In Segal v. Lynch, 211 N.J. 230 (2012), the Court disapproved of

awarding attorney's fees to counsel who represent themselves in litigation. Id.

at 260-64. In that case, a court-appointed parenting coordinator, who was also

an attorney, argued that her "status as an attorney entitled her to a counsel fee"

for her pro se litigation work to collect unpaid parenting coordinator fees and

other "work that she prosecuted through self-representation . . . ." Id. at 234,

260, 264.    After addressing the competing policy arguments, the Court

concluded the "better rule" was that fee awards to self-represented attorneys

should be disallowed.     Id. at 263-64.     The Court reasoned that a "self-

represented attorney" should not gain an advantage and "be compensated for


                                                                         A-2452-16T4
                                      23
her time expended in securing relief when others who represent themselves

would be precluded from being compensated for their time." Id. at 264. We

perceive no exceptional circumstances in this record that would justify a

departure from the holding in Segal.

      It is undisputed that Trenk represented itself in prosecuting this

collection action. Accordingly, we reverse the January 4, 2017 order to the

extent it awarded Trenk $61,070.80 in attorney's fees incurred in its collection

action against defendants.

                                       VII.

      Relying on Manning Engineering, Inc. v. Hudson County Park

Commission, 74 N.J. 113 (1977), defendants argue the provision in the retainer

agreement that waives their right to contest Trenk's fees if they do not object to

an invoice within thirty days is unenforceable as contrary to public policy and

"negates" the New Jersey discovery rule. Because Manning has no application

to the facts before us, we find defendants' argument to be without sufficient

merit to warrant extended discussion in a written opinion. R. 2:11-3(e)(1)(E).

We add only the following brief comments.

      In Manning, the Court barred an engineering firm from recovering under

a contract awarded to it by a municipality as a quid pro quo for "various illegal


                                                                         A-2452-16T4
                                       24
acts" and a "kickback scheme" the firm's president engaged in with a former

mayor prior to being awarded the contract. Id. at 117-18, 125-26, 142. The

Court refused to allow the firm to recover under the contract "to prevent a

fraud upon the public." Id. at 142.

      Here, defendants did not submit any evidence to the trial court

demonstrating that the thirty-day objection period was fraudulent or that it is

even an atypical or uncommon practice. To the contrary, on its face, such a

policy is reasonable because it promotes the timely resolution of disputes

related to an attorney's services.

      As to defendants' discovery rule argument, Manning addressed Rules

4:49, 4:50-1, and 4:50-2, which pertain to a court's authority to reopen a case

after entry of a judgment. See Manning, 74 N.J. at 120-21, 121 n.4. Those

Rules have no relevance here.

      If defendants intended to refer to the discovery rule enunciated in Lopez

v. Swyer, 62 N.J. 267, 272 (1973), which provides that “in an appropriate case

a cause of action will be held not to accrue until the injured party discovers, or

by an exercise of reasonable diligence and intelligence should have discovered

that he may have a basis for an actionable claim,” nothing in the retainer

agreement explicitly or implicitly negates the Lopez holding.         Defendants


                                                                         A-2452-16T4
                                      25
received timely copies of the invoices.       Those invoices would alert any

reasonable defendant of a potential claim against Trenk.

                                      VIII.

      Finally, in light of our decision in section VI, we decline to address as

moot defendants' claim that Trenk is not entitled to legal fees for its collection

efforts because the retainer agreement is contrary to the doctrine of good faith

and fair dealing. Further, we need not address defendants' argument that the

retainer agreement is unenforceable based on Trenk's alleged violation of RPC

1.7(b) because that issue was not raised in the trial court. See Nieder v. Royal

Indem. Ins. Co., 62 N.J. 229, 234 (1973) (explaining we will not consider a

claim that was not presented in the trial court "unless the questions so raised

on appeal go to the jurisdiction of the trial court or concern matters of great

public interest") (quoting Reynolds Offset Co., Inc. v. Summer, 58 N.J. Super.

542, 548 (App. Div. 1959)).

      To the extent we have not specifically addressed any of defendants'

remaining arguments, we deem them without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part, reversed in part, and remanded for further proceedings.

We do not retain jurisdiction.


                                                                         A-2452-16T4
                                      26